IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,316-02


                         EX PARTE LEROY MCDONALD, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 1217644-B IN THE 297TH DISTRICT COURT
                                FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

sexual assault and was sentenced to two years’ imprisonment in counts one and three and placed on

probation for ten years in count two. The Second Court of Appeals affirmed his convictions.

McDonald v. State, No. 02-13-00483-CR (Tex. App.—Fort Worth May 14, 2015) (not designated

for publication).

        Applicant contends that the State and the trial judge engaged in misconduct, trial counsel was

ineffective, and exculpatory evidence shows that Applicant is actually innocent. The sentences in
                                                                                             2

counts one and three have discharged, and Applicant has not raised collateral consequences. The

grounds challenging these counts are dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c).

Applicant’s probation in count two has not been revoked. The grounds challenging this count are

dismissed. See Ex parte Renier, 734 S.W.2d 349, 351 (Tex. Crim. App.1987).



Filed: July 26, 2017
Do not publish